         CASE 0:21-cv-01105-PAM-ECW Doc. 6 Filed 06/09/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 Marcus Angelo Caples-Guerra,                             Civ. No. 21-1105 (PAM/ECW)

                             Petitioner,

 v.                                                                              ORDER

 State of Minnesota and County of
 Ramsey,

                             Respondents.


       This matter is before the Court on the Report and Recommendation (R&R) of

United States Magistrate Judge Elizabeth Cowan Wright dated May 10, 2021. The R&R

recommends that Petitioner Marcus Angelo Caples-Guerra’s Petition for habeas-corpus

relief be denied and no certificate of appealability be granted. Petitioner did not file any

objections to the R&R, and the time to do so has passed. D. Minn. L.R. 72.2(b)(1).

       This Court must review de novo any portion of an R&R to which specific objections

are made, but in the absence of objections, the Court reviews the R&R only for clear error.

28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b); see also Grinder v. Gammon, 73 F.3d 793,

795 (8th Cir. 1996) (noting that district court need only review un-objected-to R&R for

clear error). The Court has reviewed the R&R and finds no error, clear or otherwise, in the

Magistrate Judge’s reasoning.
           CASE 0:21-cv-01105-PAM-ECW Doc. 6 Filed 06/09/21 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED that:

      1.       The R&R (Docket No. 3) is ADOPTED;

      2.       The Petition (Docket No. 1) is DENIED;

      3.       This action is DISMISSED without prejudice; and

      4.       No Certificate of Appealability will issue.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: Wednesday, June 9, 2021                    s/ Paul A. Magnuson
                                                  Paul A. Magnuson
                                                  United States District Court Judge




                                              2
